Citation Nr: 1033017	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  05-41 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Veteran appeared and gave testimony before the Board in March 
2009.  A transcript of the hearing is of record.  In April 2009, 
the Board remanded the issue to further develop the medical 
record and to obtain records to verify claimed stressors.  The 
issue is again before the Board for further appellate 
consideration.

As a procedural matter, the Board notes that the record reflects 
a diagnosis of bipolar disorder.  However, the Board finds that 
the original claim for PTSD does not encompass a claim for a 
bipolar disorder.  Specifically, the Veteran's focus in the 
current claim has been on stressors and stressor development, 
which is a critical component of PTSD but not a bipolar disorder.  
Moreover, his psychiatric symptomatology has focused on 
nightmares and flashbacks, again more consistent with a claim for 
PTSD, but not a bipolar disorder.

Therefore, notwithstanding Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record), the Board finds that the current 
claim for PTSD is separate and distinct from any other 
psychiatric disorders identified in the record.

If the Veteran desires to file a separate claim for a psychiatric 
disorder other than PTSD, he should do so with specificity at the 
RO.  See Jarrell v. Nicholson, 20 Vet. App. 326, 331 (2006) (en 
banc) (Board lacks jurisdiction over claims not first presented 
to and adjudicated by the RO).  


FINDING OF FACT

The Veteran does not meet the criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV), credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).   

Effective July 13, 2010, VA amended its rules for adjudicating 
claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the 
evidentiary standard for establishing the required in-service 
stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 
2010) (announcing final rule, incorrectly listing effective date 
as July 12, 2010) and 75 Fed. Reg. 41,092 (July 15, 2010) 
(correcting effective date to July 13, 2010).  As discussed fully 
below, because the Veteran does not have a diagnosis of PTSD, the 
amended regulation regarding stressors is not applicable.  

The Veteran contends that he developed PTSD as a result of his 
experiences at Cam Ranh Bay in Vietnam while serving as Air 
Police and performing flight line security.  He asserts that he 
was not wounded and has no medals for valor, but experienced 
combat through rocket and mortar attacks on the base and when 
guarding the perimeter of the base.  

He recalled hearing reports of enemies and five U.S. soldiers 
being killed, and a soldier firing off rounds in his quarters 
across the bay, and daily or nearly daily shelling and mortar 
attacks.  The Veteran also contends that he was almost attacked 
by a black panther while in Vietnam.  

The Veteran reported that he could not sleep at night without 
medication, and had nightmares and night sweats twice a week.  He 
had memories of a fellow soldier filling up body bags, not 
knowing if the legs and arms of the deceased matched.  He also 
recalled the smell of human flesh and the fear of not knowing 
when the next shelling would be and if that shelling would kill 
him.  Loud noises startle him, and he constantly feared for his 
life.

The critical inquiry in this case is whether the Veteran has a 
diagnosis of PTSD.  

Service treatment records show that the Veteran had a history of 
improper drug use.  Records from the Air Force Hospital in 
Mountain Home, Idaho, show that he was placed in a drug and 
alcohol clinic and treated for passive aggressive personality in 
November 1972.  

While in treatment, the Veteran reported that he used marijuana 
in Vietnam to get out of depressed moods and to help him sleep.  
He then started using speed but denied using IV drugs.  The 
treating physician noted that he was not delusional and had no 
hallucinations or suicidal ideations and suggested that he be 
seen as an outpatient and screened by urinalysis twice a week.  
He was discharged from active duty shortly thereafter.

In 1994, the Veteran was referred to a local Vet Center, where he 
began attending individual and group counseling sessions to deal 
with anger, rage, and stress.  He reported using marijuana, 
speed, and drinking alcohol to calm his nerves and to deal with 
fear and boredom.  He complained of being moody and easily 
angered.  

The treating physician noted there was no evidence of depressive 
symptomatology but some evidence of recent memory impairments, 
which were probably attributed to the Veteran's regular THC 
(tetrahydrocannabinol) intake.  The physician further noted that 
the Veteran demonstrated some survivor's guilt and had easy 
irritability and anger outbursts.  He opined this was due to the 
Veteran's arrested emotionality due to substance abuse rather 
than to PTSD.  

The Veteran was diagnosed with a polysubstance dependence induced 
sleep disorder and mild to moderate subclinical PTSD.  In August 
2001, the treating physician concurred with the 1994 assessment 
that the Veteran did not meet the criteria for a diagnosis of 
PTSD.

The Veteran underwent a VA examination in September 1996.  The 
examiner reported that the Veteran denied any medical problems or 
injuries during service but acknowledged a history of drug 
dependency since separation from service.  He complained of 
dyspepsia, depression, flashbacks, nightmares, paranoia, and 
explosive behavior.  The diagnosis was chronic PTSD with 
depression per the reported history, but the examiner noted that 
the Veteran had a normal examination.  

The Veteran started receiving private treatment in 1999.  In 
August 1999, the physician noted the Veteran was released from 
his truck driving job because the company was "tired of dealing 
with him."  In 2002, the physician noted the Veteran had a 
history of bipolar disorder.  

From November 1999 to September 2009, the Veteran received VA 
mental health treatment.  He complained of mood swings, poor 
sleep and feeling anxious and irritable, but reported no symptoms 
of depression.  He also reported that he smoked marijuana two to 
three times a week and has a good relationship with his wife.  He 
was diagnosed with bipolar affective disorder and treated with 
Depakote.  

In November 2009, the Veteran underwent another VA examination.  
He reported that he did not receive psychiatric treatment during 
his military service, but after leaving military service, he 
received treatment in the 1970's for drug use and had been seeing 
a VA psychiatrist since the 1990s.  After a mental status 
examination, the examiner opined that the Veteran did not meet 
the criteria for PTSD according to DSM-IV.

The examiner noted that there were no casualties reported on the 
dates of the verified stressors indicated by the Veteran, and 
although the Veteran reported constant shelling, reports show 
only two incidents of shelling during the Veteran's tenure in 
Vietnam.   The examiner found that the Veteran's symptoms are not 
related to the stressors.  

The examiner further opined that it is not likely that any 
current acquired psychiatric disorder was etiologically related 
to the Veteran's service or the identified verified stressors.  
He found that it was likely that the currently-diagnosed acquired 
psychiatric disorders were related to polysubstance abuse and/or 
are transient expected reactions to psychosocial stressors, not 
related to service.

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  In evaluating the probative 
value of medical statements, the Board looks at factors such as 
the health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Veterans Claims Court found that guiding factors in evaluating 
the probity of a medical opinion were whether the opinion was 
based on sufficient facts or data, whether the opinion was the 
product of reliable principles and methods, and whether the 
medical professional applied the principles and methods reliably 
to the facts of the case.  

The Court indicated that the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form an 
expert opinion to assist the adjudicator in making a decision on 
a claim."  A medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation that the Board can consider and weigh against 
contrary opinions.  See also Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  

The medical evidence clearly and consistently reflects that the 
Veteran's diagnoses are passive aggressive personality, 
polysubstance dependence, and bipolar disorder.  While he was 
diagnosed with PTSD in the September 1996 VA examination, this 
diagnosis was based on the Veteran's reported history, without 
reviewing the claims folder.  Moreover, the mental status at that 
time was normal.  As such, the Board finds the 1996 VA 
examination to have little probative value.  

Therefore, the probative medical evidence of record demonstrates 
that he does not meet the criteria for a diagnosis of PTSD.  
While the examiner opined that the Veteran's diagnosed acquired 
psychiatric disorders were related to polysubstance abuse, not to 
service; as noted above, the Board has jurisdiction only of the 
narrow claim for PTSD.  

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between PTSD and active duty service.  
While he is competent to report symptoms as they come to him 
through his senses, PTSD is not the type of disorders that a lay 
person can provide competent evidence on questions of etiology or 
diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In sum, as PTSD is not shown, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
service connection for PTSD is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in issuing 
a final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the Veteran underwent two examinations, obtaining medical 
opinions, and afforded him the opportunity to give testimony 
before the Board in March 2009.  
Moreover, in June 2009, VA requested his medical records from 
VAMC Atlanta and VA Outpatient Clinic in Griffin; however, in 
July 2009, VA received a response that no records concerning the 
Veteran were found at these facilities.  

The Board acknowledges that in April 2010, the Veteran indicated 
that he had more information to submit in support of his appeal 
and requested VA to wait 30 days before reviewing the claim.  The 
Board held the record open for 30 days; however, no additional 
evidence was forthcoming.  

The Board notes in this regard that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Board finds that it provided ample time for the Veteran to 
submit all relevant evidence, but he has not submitted any 
additional evidence.  Therefore, it appears that all known and 
available records relevant to the issue here on appeal have been 
obtained and associated with the claims file, and the Board finds 
that VA has met its obligation to assist in obtaining evidence.  

The examinations provided and medical opinions obtained are 
adequate for rating purposes as the examinations were performed 
based upon a review of the pertinent medical evidence and 
complaints of the Veteran and the opinions provided include well-
reasoned rationale.  

Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.  Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


